    Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 1 of 50




                                EXHIBIT INDEX

A                     Clarifying Operational Instructions (Sept. 21, 2020)
B                         Mandatory Stand-Up Talk (Sept. 24, 2020)
C          Additional Resources for Election Mail Beginning Oct. 1 (Sept. 25, 2020)
D                   Supplemental Guidance Memorandum (Oct. 13, 2020)
E                          Mandatory Stand-Up Talk (Oct. 16, 2020)
F                 Daily Late and Extra Trips – October 1-22 (Oct. 23, 2020)
G                     Third Supplemental Declaration of Robert Cintron
H                              Declaration of Joshua Colin, PhD
I                                Declaration of Arslan Saleem
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 2 of 50




                          EXHIBIT A
               Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 3 of 50



.!!!!Jf!!I UNITED ST/J.TES
IJa POST/J.L SERVICE

      September 21 , 2020




      OFFICERS, PCES, AND PAY BAND MANAGERS

      SUBJECT: Clarifying Operational Instructions


      The number one priority for Postmaster General DeJoy and the Postal Service between now and
      Election Day is the secure and on-time delivery of the nation's election mail. Effective October 1, 2020,
      the Postal Service will make additional resources available in all areas of operations, including collection,
      processing , delivery, and transportation, to satisfy increased demand and unforeseen circumstances.
      These additional resources will include, as needed , additional staffing , additional transportation , and
      expanded mail processing windows and delivery trips, among others. Further guidance on use of
      additional resources will be provided separately.

      To address any misinformation and clear up any confusion about the status of the Postal Service's
      practices concern ing Overtime, Hiring , Retail Hours, Collection Boxes, Late and Extra Trips, Mail
      Processing, and Election Mail, these Clarifying Operational Instructions detail practices as they currently
      stand related to those topics.

      As you may also be aware, a federal district court recently issued an order imposing certain
      requirements for the handling of mail. These Instructions are also intended to provide guidance to assist
      in carrying out the specific directives required by that order, as they relate to current operational
      practices.

      The approach to the matters outlined in these Instructions will remain in effect until further notice and
      supersede any previous guidance provided on these specific topics that could be seen as conflicting with
      these Instructions, whether from Headquarters or the field .

          1.   Overtime

      Postal Service Headquarters has not imposed, and will not impose, any nationwide changes that ban or
      newly restrict overtime prior to Election Day. Overtime use has not been banned, nor have any caps
      been placed on overtime hours. Front-line supervisors and managers will continue to schedule
      employees' work hours and oversee employee overtime, including planning for any needed
      prescheduled overtime, directing unscheduled overtime, and approving employee requests for overtime
      work based on the workload . Supervisors will continue to set schedules with the goal of matching the
      expected earned work hours with appropriate staffing. Management will continue to monitor the use of
      work hours and overtime so that it can identify and address problems that may be the cause of work not
      being performed within expected work hours or managed inefficiently.

      The Postal Service's consistent practice in the past is to use justified and approved overtime hours
      where needed to deliver the mail on time, and that practice will continue. Overtime has been, and will
      continue to be, utilized as necessary to fulfill our mission. As will be discussed in more detail in the
      forthcoming guidance regarding the use of additional resources starting on October 1, use of overtime
      necessary to expeditiously move Election Mail should be approved .
        Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 4 of 50



   2.   Hiring

Postal Service Headquarters has not implemented a total hiring freeze. Because of the realignment of
the Postal Service's reporting structure announced on August 7, 2020, Postal Service Headquarters has
suspended hiring for EAS positions to ensure proper placement of any current employees that may be
impacted by the restructuring. Although hiring of EAS positions has been suspended, there is a process
in place to request exceptions to fill critical EAS positions.

The suspension of EAS hiring does not impact the filling of craft positions. Craft positions will continue
to be filled pursuant to the applicable collective bargaining agreement. The Postal Service has hired,
and will continue to hire, new employees to address staffing shortages caused by the COVID-19
pandemic and otherwise.

   3.   Retail Hours

Postal Service Headquarters has not directed or authorized a reduction in retail window hours.
Evaluating retail hours is part of an annual process to optimize the Postal Service retail network. The
Postal Service was in the process of gathering data to make decisions regarding retail hours based on
customer demand. Given both congressional and public concern, the Postal Service will not be
adjusting retail hours prior to the November 2020 elections.

There may be unforeseen circumstances beyond the Postal Service's control that necessitate the
temporary change of retail hours or the temporary closure of a retail facility such as natural disasters, or
conditions that reduce employee availability or create an unsafe environment for employees like the
COVID-19 pandemic or civil unrest. However, local managers are not permitted to reduce retail hours
without review and approval by both Area and Headquarters management.

There are Village Post Offices (VPO) and Contract Postal Units (CPU) that on occasion decide to
terminate their contract or close due to uncontrollable circumstances. If the Postal Service is unable to
negotiate an extension of services with these non-postal entities, there is no choice but to honor the
contract termination . The Postal Service is currently in communication with those VPOs and CPUs that
have indicated they intend to terminate their services prior to the November 2020 elections to determine
whether an arrangement can be made to extend their services until after the elections.

   4.   Collection Boxes

Pursuant to the Postmaster General's August 18, 2020 directive, the Postal Service has suspended the
removal of any additional collection boxes until after the 2020 elections. The Postal Service regularly
reviews the need for, and location of, collection boxes in accordance with the Postal Service Postal
Operations Manual. The purpose of these reviews is to ensure that mail collection within areas served
by letter carriers is accomplished in a cost-efficient manner, while still meeting customers' needs. Over
the last seven years, the Postal Service has removed an average of 3,100 collection boxes per year.
This year, approximately 1,500 collection boxes have been removed .

Although the Postmaster General has suspended the removal of collection boxes between now and the
November 2020 elections, it is important to note that there are instances where removal of a collection
box is necessary. In the event of extreme weather conditions, collection boxes may be removed or
covered to prevent damage. During events that involve national security, collection boxes along the
transportation route may be temporarily removed for public safety. Similarly, localized events such as
wildfires or civil unrest may necessitate a temporary removal of a collection box. These removals are
temporary and collection boxes must be returned as soon as possible.




                                                     2
        Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 5 of 50



Between now and the November 2020 elections, it is critical that, if any collection boxes are damaged
(for example, by hurricane or a car accident) and taken out of service, that they be replaced as soon as
possible. If a collection box is in an area that is restricted for security or safety reasons, any request to
cover or remove a collection box must be raised through appropriate communication channels.
Communication between local office and District/Area/Headquarters channels is critical.
Postmaster/Station Managers must notify their District Manager when there is an issue with a collection
box. District Managers must notify Area Retail & Delivery Operations Vice Presidents, who must notify
the Vice President of Delivery Operations to ensure all leadership is aware of the issue and can oversee
the removal and subsequent replacement of the collection box.

Postal Service Headquarters is not planning to reinstall collection boxes that were removed as part of its
routine review prior to the Postmaster General's statement concerning operational commitments issued
on August 18, 2020. To be clear however, no additional collection boxes should be removed until after
the election, other than on a temporary basis, and only for the reasons described herein.

   5.   Late and Extra Trips

Adherence to transportation schedules has long been a priority of the Postal Service. Because
noncompliance with transportation schedules was a chronic problem that was causing late deliveries and
unnecessary costs, there has been an organizational focus on adhering to the transportation schedules
over the last two years.

After the Postmaster General took office, he reemphasized the need to ensure that the Postal Service's
trucks run on time and on schedule, with the goal of mitigating unnecessary late and extra trips. This
effort does not mean that mail should be left behind, (it should not), but rather that processing schedules
should align with transportation schedules. Moreover, the Postmaster General has not banned the use
of late or extra trips; when operationally required, late or extra trips are permitted.

Consistent with the court order referenced above, transportation , in the form of late or extra trips that are
reasonably necessary to complete timely mail delivery, is not to be unreasonably restricted or prohibited .
Managers are authorized to use their best business judgment to meet our service commitments.

   6.   Mail Processing

Pursuant to the Postmaster General's August 18, 2020 directive , and consistent with the order of the
federal district court, no mail processing facilities will be closed or consolidated until after the November
2020 elections. Moreover, the Postal Service has suspended all removal of letter and flat sorting
machines until after the November 2020 elections. During Fiscal Year 2020, approximately 700 letter
and flat sorting machines were disconnected and/or removed . These reductions were made pursuant to
volume modeling and equipment reduction targets for various mail processing equipment sent to the
Area Vice Presidents for review and implementation on May 15, 2020, consistent with longstanding
Postal Service practice. The reduction targets, which were based on significant volume reductions in
letter and flats mail volume, and with the further decline due to COVID-19, were broad targets for
reduction , with the final decisions regarding machine removal being determined after discussions
between local management and Headquarters. Postal Service Headquarters has determined not to
make any further removal of equipment until after the November 2020 elections.

Because removed machines are generally dissembled for their usable parts, with such parts being
removed to maintain or enhance other machines, there is no current plan to return removed machines to
service. Over the past month, however, a limited number of machines that were disconnected, but not
dismantled and removed, have been put back into service. We have more than sufficient capacity to
process current and anticipated mail volumes with the existing machine fleet.




                                                     3
        Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 6 of 50



As of September 18, 2020, Headquarters has approved all requests to reconnect machines directed to
the Headquarters Director of Processing Operations and has provided Regional Vice Presidents with
authority to reconnect machines where doing so is necessary. Specifically, if it is determined that it is
necessary to add processing capacity to fulfill our service commitments with regard to Election Mail,
available processing equipment will be returned to service. Any requests to reconnect a sorting machine
reduced since June 2020, because it is believed that the machine is necessary to ensure the timely
processing and delivery of Election Mail should be made by the relevant installation head to the relevant .
Regional Vice President. Any request will be processed within three days, as required by the order of
the federal district court.

   7.   Election Mail

The Postal Service and Postmaster General DeJoy have repeatedly reaffirmed their commitment to the
timely delivery of Election Mail. Election Mail is defined as "any item mailed to or from authorized
election officials that enables citizens to participate in the voting process." This includes ballots, voter
registration forms , ballot applications, polling place notifications, and similar materials. This specific mail
qualifies as Election Mail both when it is sent to voters from election officials at the state and local levels
and when it is returned by voters to those officials. This is distinct from "political mail ," which is sent by
political candidates, political action committees, and similar organizations in order to engage in issue
advocacy or to advocate for candidates or other things, such as initiatives, that may appear on a ballot.
See Postal Bulletin 22551, July 30, 2020, at 4.

Consistent with the court order referenced above, we will continue to prioritize Election Mail that is
entered as Marketing Mail regardless of the paid class. Election Mail identified by the official Election
Mail logo or other Postal Service visibility tools will continue to be prioritized pursuant to our long-
standing practice. In that regard , please continue to use standardized log sheets to track Election Mail
through processing and continue to conduct daily "all clears" as previously instructed to ensure that all
Election Mail is accounted for in the system and mail scheduled or "committed" to go out is processed
accordingly. Election Mail entered as Marketing Mail should be advanced ahead of all other Marketing
Mail and processed expeditiously to the extent feasible so that it is generally delivered in line with the
First-Class Mail delivery standards. In that regard, to the extent necessary, please expand processing
windows on letter and flat sorting equipment to ensure that all Election Mail received prior to the First-
Class Mail Critical Entry Time is processed that same day. Please also continue to prioritize Election
Mail, including ballots entered with Green Tag 191 , when loading trucks.

Consistent with our long-standing practice, we recognize that it is sometimes not operationally feasible to
deliver Election Mail entered as Marketing Mail in line with First-Class Mail delivery standards. This is
particularly true with respect to Election Mail Marketing Mail volume that would require air transportation
to meet First-Class Mail delivery standards, as this volume typically travels through our ground
transportation network, and our systems do not permit Marketing Mail to travel by air. We intend to seek
clarification on this item , to make sure that the court understands this limitation and that it is consistent
with the court's order.

   8.   Nationwide Changes in Service

Under the applicable law, the Postal Service cannot make changes to the nature of Postal Services
without first seeking an advisory opinion from the Postal Regulatory Commission . Consistent with the
order of the federal district court referenced above, the Postal Service will not make any changes to our
retail , delivery or processing operations, that will generally affect service on a nationwide, or substantially
nationwide, basis, prior to the upcoming national election .




                                                      4
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 7 of 50



Thank you for your attention . If you have any questions regarding Logistics and Processing Operations,
please contact Mike Barber, Vice President, Processing and Maintenance Operations. If you have any
questions regarding Retail and Delivery Operations, please contact Joshua Colin , Vice President,
Delivery Operations or Angela Curtis, Retail and Post Office Operations.

We are continuing to evaluate our legal obligations and will circulate updates as necessary.




Kristin A Seaver                                                D ~
Chief Retail & Delivery Officer                                 Chief Logistics & Processing Operations
 and Executive Vice President                                     Officer and Executive Vice President




                                                   5
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 8 of 50




                          EXHIBIT B
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 9 of 50




Mandatory Stand-Up Talk
Sept. 24, 2020

Ready to deliver Election Mail for the nation
The Postal Service’s number one priority between now and Election Day is
the secure, on-time delivery of the nation’s Election Mail — and we are
ready to deliver for our country.

There has been a lot of media coverage — including many reports with
inaccurate information — about Election Mail. To clear up any confusion,
and to ensure compliance with a recent court order requiring certain
practices, management has been given operational instructions. These
instructions will remain in effect until further notice. Specifically:

• Overtime. Front-line supervisors and managers will continue to
  schedule work hours based on workload. Overtime is authorized and
  instructed to be used as necessary to fulfill our mission and
  expeditiously move Election Mail.

• Hiring. The Postal Service has not implemented a total hiring freeze.
  EAS hiring was suspended August 7, because of the realignment of our
  reporting structure. This suspension does not impact hiring for craft
  positions. Craft positions will continue to be filled in accordance with
  collective bargaining agreements.

• Retail Hours. The Postal Service will not reduce retail hours before the
  November elections. Natural disasters, civil unrest, or lack of employee
  availability due to the coronavirus pandemic may necessitate temporary
  changes, but local managers are not permitted to reduce retail hours
  without review and approval by both Area and Headquarters
  management.

• Collection Boxes. The Postal Service has suspended the removal of
  any collection boxes until after the 2020 elections. There may be
  temporary removal or covering of boxes due to extreme weather,
  national security incidents, or local events such as wildfires or civil
  unrest. It is critical that any collection boxes damaged — for example,
  by hurricane or a car accident — be reported and replaced as soon as
  possible.
  Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 10 of 50




• Late and Extra Trips. Late or extra trips have not been banned; they
  should not be restricted if they are reasonably necessary to complete
  timely mail delivery. Managers are authorized to use their best business
  judgment to meet service commitments. Focusing on the transportation
  schedule does not mean that mail should be left behind — it should not.
  Instead, processing and transportation schedules should be aligned to
  help reduce late deliveries and unnecessary costs.

• Mail Processing. No mail processing facilities will be closed or
  consolidated, and no letter or flat sorting machines will be removed
  before the November elections. We have more than sufficient capacity
  to process current and anticipated mail volumes with our existing
  machine supply. Available machines will be returned to service if
  Headquarters or the Regional Vice President determine that doing so is
  necessary to fulfill our Election Mail service commitments.

• Election Mail. We will continue to expedite Election Mail that is entered
  as Marketing Mail, as is our long-standing practice. Election Mail
  entered as Marketing Mail should be advanced ahead of all other
  Marketing Mail and processed expeditiously. To make this possible,
  please expand processing windows on letter and flat sorting equipment
  to ensure that all Election Mail received prior to the First-Class Mail
  Critical Entry Time is processed that same day.

   Please also continue to prioritize Election Mail, including ballots entered
   with Green Tag 191, when loading trucks, and continue to use
   standardized log sheets to track Election Mail. Conduct daily “all clears”
   to ensure that all Election Mail is accounted for in the system and
   processed accordingly.

The Postal Service and our Postmaster General have repeatedly
reaffirmed our commitment to the timely delivery of Election Mail. You can
help us meet that commitment and prove that we are ready to deliver. Our
country and our customers are counting on us.

Thank you for your attention and thank you for your service to our
customers every day.


                                    ###
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 11 of 50




                          EXHIBIT C
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 12 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 13 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 14 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 15 of 50




                          EXHIBIT D
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 16 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 17 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 18 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 19 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 20 of 50
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 21 of 50




                          EXHIBIT E
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 22 of 50




Postmasters, managers and supervisors please note:
This talk is to be posted in all facilities where employees have easy access
and to be handed out to each employee where practicable.



Mandatory Stand-Up Talk
Oct. 16, 2020

Election Mail and operational instructions update
As stated in previous talks, the Postal Service’s number one priority between now and Election
Day is the secure, on-time delivery of the nation’s Election Mail.

This provides some additional information to reinforce our commitment, to highlight some
important Election Mail policies, and to ensure compliance with recent court orders.

Proper handling and timely delivery of Election Mail is the Postal Service’s number one
priority.

x   To the extent excess capacity permits, Election Mail should be prioritized, regardless of the
    paid class.
x   Election Mail entered as Marketing Mail should be prioritized and advanced ahead of all
    other Marketing Mail and processed expeditiously so that it is generally delivered in line with
    First-Class Mail standards.
x   Processing windows on letter and flat sorting equipment should be expanded as necessary
    to ensure that all Election Mail received prior to the First-Class Mail Critical Entry Time is
    processed that same day.
x   To the extent possible, Election Mail received after the Critical Entry Time should be
    processed and advanced as if it arrived prior to the Critical Entry Time, unless doing so
    would disrupt on-time service for Election Mail received prior to the Critical Entry Time.
x   Election Mail, including ballots with Green Tags 191, should be prioritized when loading
    trucks.
x   All identifiable ballots returned by voters should be “cancelled” or “postmarked,” regardless
    of the method of payment of postage used, and early cancellations should be conducted the
    week before Election Day to ensure all collected ballots are processed timely.
x   Balloting materials are handled differently than other unpaid or short-paid mailpieces.
    Ballots addressed to an election office, with or without sufficient postage, must be delivered.
    Ballots must not be detained or held for postage payment.
x   Ballot monitors in each mail processing facility should ensure that as many ballots being
    returned by voters as possible are cancelled as required by our policy.
x   Daily “all clears” should be used to ensure that all Election Mail is accounted for in the
    system and mail scheduled or “committed” to go out is processed accordingly.
x   Standardized log sheets should be used to track Election Mail through processing.
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 23 of 50




x   From October 26 through November 24, 2020, ballots may be manually separated and
    moved by air or according to Priority Mail Express delivery standards regardless of paid
    class.
x   Extra delivery and collection trips are authorized and instructed to be used to ensure that
    completed ballots reach the appropriate election official by the state’s designated deadline.
    This includes, but is not limited to, early collections the week before Election Day to ensure
    all collected ballots are processed timely, and delivery of ballots found in collections on
    Election Day to election boards within states requiring ballots to be returned by a designated
    time on Election Day.
x   The use of extraordinary measures beyond our normal course of operations is authorized
    and expected to be executed by local management between October 26 and November 24,
    to accelerate the delivery of ballots.
x   This includes: expedited handling, extra deliveries, and special pickups as used in past
    elections, to connect blank ballots entered by election officials to voters or completed ballots
    returned by voters entered close to or on Election Day to their intended destination (e.g.,
    Priority Mail Express, Sunday deliveries, special deliveries, running collected ballots to
    Boards of Elections on Election Day, etc.).

Late and Extra Trips Are Not Banned and Should Be Used When They Would Facilitate
the Expeditious Delivery of Election Mail

To reiterate, late and extra trips are not banned. Pre-approval is not needed for late and extra
trips. Authorizing late and extra trips that facilitate the on-time delivery of Election Mail will not
result in disciplinary action. To the contrary, late and extra trips that would facilitate the on-time
delivery of Election Mail are authorized and encouraged—we are committed to using such trips
to deliver Election Mail on time.

Overtime Should Be Used to Deliver Election Mail

Overtime, including penalty overtime, is authorized and instructed to be used to facilitate the
timely delivery of Election Mail.

Such overtime shall be used to support all additional resources necessary to ensure that
Election Mail is prioritized and delivered on time.

Report Violations of Election Mail Policies and Practices

In the event that any of our current Election Mail policies and practices are not being observed,
or any employee has any concern regarding our ability to deliver Election Mail on time, please
report any concerns as soon as possible so they can be corrected promptly.

Such reports can be made to a ballot ambassador. If the relevant ballot ambassador is not
available or is not known, reports should be made to your union representative, who can refer
reports to ballot ambassadors on your behalf. If you are unable to reach either a ballot
ambassador or union representative, please contact your Election Mail coordinator – who can
be found at: https://about.usps.com/what/government-services/election-mail/pdf/political-
election-mail-coordinators.pdf.




                                                   2
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 24 of 50



Additional Clarifying Guidance for Operations Not Specific to Election Mail

   x   Transportation, in the form of late and extra trips is authorized and shall be used where
       reasonably necessary to meet service standards and service performance targets. The
       Postal Service shall use extra trips to minimize delays and to meet service
       commitments, except when not feasible. Managers shall use their best business
       judgment to meet service commitments and to not leave mail behind.

   x   All reasonable efforts should be made to ensure that all mail, including Election Mail,
       committed for a day is delivered that day. All requirements regarding carrier start and
       stop times should be consistent with the Postal Service’s handbooks and manuals.

   x   Overtime, including penalty overtime, will be approved for the purpose of meeting
       service standards and service performance targets.

Please ensure compliance with these instructions, as well as the Clarifying Operational
Instructions issued on September 21, 2020, and the Memorandum re: Additional Resources for
Election Mail issued on September 25, 2020. Any conflicting guidance is superseded.



                                             # # #




                                                3
  Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 25 of 50




Mandatory Stand-Up Talk
Oct. 16, 2020

Election Mail and operational instructions update

The Postal Service’s number one priority between now and Election
Day is the secure, on-time delivery of the nation’s Election Mail.
Today, I’m giving you information to reinforce our commitment, to
highlight some important Election Mail policies, and to ensure our
compliance with recent court orders.

There are also reminders about operational instructions for
transportation, delivery commitments, and overtime, that are
important after the election as well.

Please read the additional information posted (MANAGER GIVES
DIRECTIONS WHERE TALK IS POSTED, OR ALTERNATIVELY,
HANDS OUT PRINTED COPIES FOR EVERY EMPLOYEE).


With respect to Election Mail:

x To the extent excess capacity permits, Election Mail should be
  prioritized, regardless of the paid class.
x Late and extra trips and overtime should be used when they would
  facilitate the expeditious delivery of Election Mail.
x The use of extraordinary measures beyond our normal course of
  operations is authorized and expected to be executed between
  October 26 and November 24, to accelerate the delivery of ballots.

If you see any of these practices not being observed or you have
concerns about Election Mail, please report your concerns as soon as
possible to your ballot ambassador, union representative, or Election
Mail coordinator.

                                            (continued on next page)
  Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 26 of 50




With respect to operations generally:

  x Transportation, in the form of late and extra trips is authorized
    and shall be used where reasonably necessary to meet service
    standards and service performance targets. The Postal Service
    shall use extra trips to meet service commitments when
    feasible.

  x All reasonable efforts should be made to ensure that all mail,
    including Election Mail, committed for a day is delivered that
    day.

  x Overtime, including penalty overtime, will be approved for the
    purpose of meeting service standards and service performance
    targets.

Thank you for listening, and again please read the full information we
have posted.


                                ###
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 27 of 50




                          EXHIBIT F
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 28 of 50




       Daily Late Trips October 1, 2020 - October 22, 2020


               Date       Late Trips     Extra Trips
                10-1        1420             526
                10-2        1597             534
                10-3         959             464
                10-4         990             507
                10-5        1521             681
                10-6        1722             557
                10-7        1664             573
                10-8        1676             629
                10-9        2407             640
               10-10        1297             689
               10-11         704            1594
               10-12        1094            1749
               10-13        2300             935
               10-14        2375             783
               10-15        2489             750
               10-16        2605             729
               10-17        1583             728
               10-18        1524             655
               10-19        2115             839
               10-20        2308             664
               10-21        2196             737
               10-22        2178             740
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 29 of 50




                          EXHIBIT G
        Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 30 of 50




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                              Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert
M. Duncan, in his official capacity as
Chairman of the Postal Service Board of
Governors, and the United States Postal
Service,

Defendants.




              THIRD SUPPLEMENTAL DECLARATION OF ROBERT CINTRON

I, Robert Cintron, under penalty of perjury and in lieu of affidavit as permitted by 28 U.S.C.

     § 1746, state as follows:

     1. I am aware that the U.S. District Court for the Eastern District of Pennsylvania issued

        an Order granting the motion for preliminary injunction in the above case on

        September 28, 2020. I submit this declaration to address the Postal Service’s

        ongoing compliance with the Clarifying Operational Instructions (Instructions)

        issued September 21, 2020, and to explain the reasons that further guidance to over

        20,000 field supervisors and managers revoking or disclaiming prior guidance over

        transportation poses a substantial risk of confusion likely to have an adverse effect on

        operations, including the delay of a greater volume of mail.

                                                  1
     Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 31 of 50




2. I am currently employed as Vice President, Logistics at Postal Service Headquarters

     in Washington, D.C., and base this declaration on information available to me in the

     course of my official duties and responsibilities at the United States Postal Service

     (“Postal Service”), including oversight of nationwide transportation schedules and

     mail processing operations, and information provided to me by other Postal Service

     officials.

2. I have submitted two declarations to this Court: (1) Declaration dated September 8,

     2020, previously submitted in Jones v. USPS, No. 20-cv-6516 (S.D.N.Y.); and (2)

     Supplemental Declaration dated September 15, 2020, filed September 15, 2020.

     Attached as Exhibit 1 is a second Supplemental Declaration dated September 23,

     2020, previously submitted in Washington v. Trump, No. 1:20-CV-03127-SAB

     (E.D. Wash.).

3.   The Clarifying Operational Instructions the Postal Service issued on September 21,

     2020, along with the September 24, 2020 Stand Up Talk and September 25

     Additional Resources Memo, reflect current Postal Service policy regarding when

     late and extra trip are reasonably necessary, including during the November 2020

     Election season. The Instructions inform supervisors and managers nationwide that

     late and extra trips are not to be unreasonably restricted or prohibited, mail should

     not be left behind, and overtime is not subject to any new restrictions and will be

     utilized as necessary. The Postal Service’s policy does not set rigid rules for

     determining when any late or extra trips are necessary.

4. To the best of my knowledge, prior to July 14, 2020, Postal Service Headquarters

     had no written policy or guidelines concerning the use of late and extra trips.


                                               2
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 32 of 50




   Instead, Headquarters provided advice on best Postal Service practices regarding

   trips during weekly meetings that were conducted for over two years, with myself

   and my Operations staff. I have also provided similar advice in response to specific

   inquiries. The best practices discussed during the weekly calls and in response to

   specific inquiries was consistent with the Guidelines subsequently issued on July 14,

   2020. Field personnel throughout the nation generally followed that advice, but

   adherence varied from facility to facility, and some local divisions or facilities may

   have relied on different locally-created or locally-implemented written or unwritten

   criteria.

5. On July 14, 2020, following questions that arose during and after a July 10 meeting

   with Area Vice Presidents, Headquarters issued the Guidelines to help supervisors

   and managers determine whether to delay trips or to utilize extra trips. The July 14

   Guidelines did not supplant any prior national guidance. They were intended to

   clarify pre-existing ambiguity concerning late and extra trips by describing when

   late/extra trips will and will not facilitate prompt delivery of mail. The Guidance,

   which Headquarters provided as a tool for managers and supervisors in making

   decisions about late and extra trips, make clear that extra trips and late trips should be

   used when reasonably necessary, such as during emergencies and when a flight

   containing mail arrives late.

6. The Guidelines describe when late/extra trips will and will not facilitate prompt

   delivery and improve service performance. They list various circumstances that may

   lead to a need for delayed or extra trips and, for each, the questions to consider when

   deciding whether the delay or extra trip is reasonably necessary. The Guidelines help


                                             3
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 33 of 50




   inform what “reasonably necessary” means and are not rigid rules. During day-to-

   day nationwide operations involving thousands of facilities and transportation routes,

   extra trips may be reasonably necessary even where the particular circumstances of

   mail delivery on any given day are not specifically listed in the Guidelines.

7. The Stand Up Talk the Postal Service issued on September 23, 2020, and the

   Additional Resources Memorandum issued September 25, 2020, are consistent with

   the Clarifying Instructions and make clear that the Postal Service encourages the use

   of any delayed or extra trips necessary to ensure timely delivery of Election Mail.

8. If the Postal Service, in early October, were to issue additional or revised Guidelines

   or to instruct thousands of field personnel not to follow the Guidelines, so soon after

   the recent Instructions, there would be a great risk that the additional communication

   to the field personnel would be confusing and would have an adverse effect on

   operations nationwide. If the Postal Service were to disavow the Guidelines, it

   would produce uncertainty and confusion, and may create the impression that local

   offices are free to or must permit late and extra trips without any limitation. That

   would lead to substantial delay in mail deliveries throughout the Nation. For

   example, each day we send large amounts of mail by tractor-trailers to airports and to

   long-haul centers (where the mail is consolidated on different trucks going to

   different cities). If a tractor-trailer truck must leave a processing and distribution

   center at 4:00 a.m. in order to transport the mail to an airport or a long-haul

   consolidation center by 5:00 a.m., requiring that the tractor-trailer leave late (because

   a small amount of mail was not yet processed and loaded into the tractor-trailer)

   would cause the entire tractor-trailer load of mail to miss the air/long-haul


                                              4
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 34 of 50




   connection and consequently delay mail delivery.

   9.      Even if new guidelines only re-emphasized existing guidelines there is some risk

   of adverse effects. Due to the size of the Postal Service’s operations, Headquarters’

   issuance of written guidance and sometimes unwritten guidance can prompt confusion at

   the field level as to the extent to which the guidance constitutes a change in usual day-to-

   day operations, causing delay in the Postal Service’s ability to fully implement changes

   designed to improve performance. As various offices attempt to focus on new

   instructions or adjust to new guidance, there is a risk that late deliveries will occur.

10. The Guidelines were intended to clarify confusion arising from misinterpretation of

   messages regarding the reemphasis on reduction of late and extra trips in July 2020,

   including making clear that extra and late trips were not banned. If there was

   confusion before the Guidelines and that confusion was causing delays of mail, there

   is likely to be further confusion from additional guidance retracting those Guidelines,

   and after the Instructions recently provided, which would have an adverse effect on

   operations.

11. At the present time, many thousands of supervisors and managers in the field are

   allowing late and extra trips in order to facilitate timely delivery of mail each day.

   For example, from September 21 through October 4, the Postal Service ran from

   approximately 914 to 1596 daily late trips and approximately 459 to 671 extra trips

   daily. This shows that the Guidelines are having the desired effect (i.e., late and

   extra trips are being used), and that no further guidance or instruction is needed,

   especially when new instructions likely will lead to confusion and misunderstandings

   only a month before election.


                                              5
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 35 of 50




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                           Executed at Washington, D.C. on this 5th day of October 2020.



                           _________________________________________
                           Robert Cintron




                                              6
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 36 of 50




                          EXHIBIT H
        Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 37 of 50




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                              Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.



                          DECLARATION OF JOSHUA COLIN, Ph.D.

I, Dr. Joshua Colin, under penalty of perjury and in lieu of affidavit as permitted by 28

U.S.C. § 1746, state as follows:

     1. I submit this declaration in response to this Court’s October 9, 2020 Order directing that

        Defendants “provide Plaintiffs and this Court with an affidavit detailing their efforts to

        notify all USPS employees, via their supervisors and managers, of these provisions [set

        forth in Paragraph 3 of the Order] and the Postal Service’s commitment to and

        enforcement of them.”

     2. This Declaration is based on information available to me during the course of my duties

        and responsibilities as Vice President, Delivery Operations for the United States Postal

        Service, and on information provided to me by other Postal Service officials and

        employees.

                                                  1
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 38 of 50




    3. As set forth more fully below, the Postal Service has sought to disseminate the relevant

       provisions of the Order to Postal Service personnel.

    4. On October 14, 2020, the Postal Service issued a Supplemental Guidance Memorandum

       to Officers, employees in the Postal Career Executive Service (PCES), PayBand

       Managers,1 and Executive and Administrative Schedule (“EAS”) employees, in

       compliance with this Court’s Order adopting and incorporating the orders of September

       25, 2020 and September 29, 2020, entered by the U.S. District Court for the Southern

       District of New York in Jones v. U.S. Postal Service, No. 20 Civ. 6516 (S.D.NY. Sept.

       29, 2020). A copy of the Supplemental Guidance Memorandum is attached as Exbibit 1.

       The Memorandum supplemented the previously issued Clarifying Operational

       Instructions and Additional Resources Memorandum drafted in accordance with a recent

       federal district court order to reiterate the Postal Service’s earlier guidance and to assist in

       carrying out the specific directives required by the court order.

    5. In further compliance with this Court’s order, on October 16, 2020, the Postal Service

       issued a two-part Mandatory Stand-Up Talk (“SUT”) on Election Mail and operational

       instructions. A copy of the two-part SUT is attached as Exhibit 2. The Postal Service

       instructed Postmasters, Managers and Supervisors that the two-page mandatory talk must

       be read to all employees beginning upon receipt and continuing until all tours have

       received the talk. The Postal Service also directed that the accompanying three-page

       mandatory talk must be posted in a prominent location for all employees to read, or

       alternatively, where practical, printed out and copies given to each employee.




1
 PayBand employees include a small number of employees in technical and managerial positions
in an intermediate pay schedule between PCES and EAS.
                                                  2
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 39 of 50




6. Even before October 14, 2020, the Postal Service had sought to clarify operational

   instructions to the extent there was confusion, to instruct its employees not to continue

   various actions the Postal Service engaged in prior to August 18, 2020, until after the

   November 2020 election, and to inform employees that the Postal Service is committed to

   undertake numerous efforts in support of its current priority—the secure, timely delivery

   of Election Mail.

7. Following the Postmaster General’s August 18, 2020 statement that various actions

   would not be continued until after the November election, the Postal Service began

   preparation of instructions to its nationwide managerial workforce seeking to reiterate

   and reinforce the commitments made by the Postmaster General.

8. On September 17, 2020, the U.S. District Court for the Eastern District of Washington

   issued a preliminary injunction order in Washington v. Trump, No. 20-cv-3127 (E.D.

   Wash. Sept. 17, 2020), enjoining the Postal Service from various actions relating to

   processing, delivery, and transportation of mail, and specifically Election Mail.

9. In response to the September 17, 2020 Order, the Postal Service revised its planned

   clarifying instructions to ensure that they both reinforced the Postmaster General’s

   commitments and aligned with the Eastern District of Washington Court’s Order. On

   September 21, 2020, the Postal Service issued Clarifying Operational Instructions

   (“Instructions”) about the Postal Service's practices concerning Overtime, Hiring, Retail

   Hours, Collection Boxes, Late and Extra Trips, Mail Processing, and Election Mail to

   Officers, PCES, and PayBand Managers, with a directive that the Instructions be

   distributed to Executive and Administrative Schedule (“EAS”) employees. The

   Instructions, attached as Exhibit 3, explain that overtime is not banned and that late and



                                            3
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 40 of 50




   extra trips are not banned. In addition, they provide directives including that overtime

   should be used for timely mail delivery, that late and extra trips should be used to

   complete timely mail delivery, and that there would be no changes in retail hours and no

   removal of processing machines or collection boxes until after the Election except for

   limited circumstances such as for security reasons; that managers are to use their best

   business judgment to meet service commitments, and that Election Mail entered as

   Marketing Mail will be prioritized and processed as First-Class Mail regardless of paid

   class to the extent feasible.

10. On September 21, 2020, the U.S. District Court for the Southern District of New York

   issued a preliminary injunction requiring, inter alia, that the Postal Service to treat all

   Election Mail as First-Class Mail or Priority Mail Express to the extent that excess

   capacity permits; pre-approve all overtime that has been or will be requested for the time

   period beginning October 26, 2020 and continuing through November 6, 2020; clarify

   that late and extra trips are not banned, do not require pre-approval, and will not result in

   disciplinary action; and clarify that late and extra trips that facilitate the prompt delivery

   of Election Mail are encouraged. The Court directed the parties to confer and submit

   terms of a Proposed Order. Following the parties’ conferences, on September 25, 2020

   the Court entered an Order adopting the terms of a proposed order to which the parties

   had agreed, subject to further consideration of the Defendants’ motion for clarification as

   to one term relating to overtime.

11. On September 24, 2020, the Postal Service issued a Mandatory “Ready to Deliver

   Election Mail for the Nation” Stand-up Talk (“SUT”), reinforcing the Instructions, and

   distributed it to all employees. A copy of the September 24 SUT is attached as Exhibit 4.



                                              4
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 41 of 50




12. On September 25, 2020, the Postal Service issued a Memorandum entitled “Additional

   Resources for Election Mail Beginning October 1” to Officers, PCES, and PayBand

   Managers, with instructions that the recipients provide the information to EAS

   employees. The Memorandum is attached as Exhibit 5. Consistent with the Postmaster

   General’s commitment to engage standby resources in all areas of our operations starting

   October 1, Headquarters authorized and instructed District Managers, Postmasters,

   Division Directors, and Plant Managers to use additional resources being made available

   to support the timely and expeditious handling of Election Mail, including processing,

   transportation, delivery/collections, overtime, and extraordinary measures.

13. On September 29, 2020, the U.S. District Court for the Southern District of New York,

   issued an amended order clarifying its September 25, 2020, with respect to the remaining

   term (overtime).

14. On October 5, 2020, Postmaster Louis DeJoy distributed a video message to all Postal

   Service employees discussing the importance of delivering Election Mail and

   highlighting the commitments the Postal Service has made to deliver timely Election

   Mail, highlighting various additional commitments set forth in the September 25,

   Additional Resources Memorandum.

15. On October 9, 2020, following consideration of plaintiffs’ motion and the parties’ further

   conferences regarding the terms of additional guidance to be issued to Postal Service

   employees, the U.S. District Court for the Southern District of New York issued an

   amended Order adopting a Supplemental Guidance Memorandum, meant to work in

   conjunction with the Instructions and Additional Resources Memorandum.




                                            5
   Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 42 of 50




16. Further, as explained above, on October 14, 2020, the Supplemental Guidance

   Memorandum was provided to all Officers, PCES, Pay Band Managers and EAS

   employees. In addition, on that date the Postmaster General issued a video message to all

   employees reiterating that each employee serves an important role in ensuring that all

   Election Mail is timely delivered.

17. As also explained above, on October 16, 2020, the Postal Service issued a mandatory

   two-part Stand-Up Talk discussing the topics covered in the Supplemental Guidance

   Memorandum for all employees, to be provided to all employees. Also, on October 16,

   2020, Robert Cintron, Vice President of Logistics, notified Area Vice Presidents and

   Managers of Operations Support that the guidelines he provided to the same group of

   individuals in field operations on July 14, 2020, which discussed the necessary use of late

   and extra trips, and should not be read in a manner that conflicts with the October 16,

   2020 Stand-Up Talk. His email stated:

        This is to reinforce what I believe recent communications from HQ have already
        made clear: The guidelines provided to field operations in July regarding late
        and extra trips set no hard limitations on these trips, as made clear by a recently
        circulated Stand-Up Talk (attached). My guidelines may provide an effective
        tool for addressing any questions managers may have concerning when to run
        lates and extras, but they should not be read in a manner that conflicts with the
        attached Stand-Up Talk. At all times, including during this election season,
        delayed trips and extra trips should be used as necessary to meet service
        performance standards and to ensure the timely delivery of election
        mail. Managers shall use their best business judgment to meet service
        commitments and to not leave mail behind.

18. In addition to the above efforts, throughout September and to date, Postal Service

   officials continue to communicate with managers throughout its nationwide operations

   through various more informal means, including weekly or biweekly teleconferences

   with management within its Operations Areas and telephone conferences concerning any



                                             6
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 43 of 50




       questions that arise regarding Postal Service operations, to further the Postal Service’s

       mission of timely delivering all Election Mail.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.


                                      ________________________________
                                      DR. JOSHUA COLIN

Executed at Washington, D.C. on this 16th day of October 2020.




                                                 7
Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 44 of 50




                          EXHIBIT I
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 45 of 50




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 Vote Forward, et al.,


         Plaintiffs,                                      No. 20-cv-2405 (EGS)

 v.

 Louis DeJoy, in his official capacity, et al.,

         Defendants.



                           DECLARATION OF ARSLAN SALEEM



       I, Arslan Saleem, under penalty of perjury and in lieu of affidavit as permitted by 28

U.S.C. § 1746, hereby declare as follows:

       1.       I am currently employed by the United States Postal Service (“Postal Service”) as

Manager, Service Program Measurement. My work falls within the Corporate Reporting division

of the Enterprise Analytics function of the Postal Service Technology Department. The mission

of Corporate Reporting is to develop and manage a robust digital intelligence platform to

promote operational efficiency and provide actionable data and tracking analytics. I have worked

for the Postal Service in the Technology Department for approximately seven years.

       2.       In my position, I evaluate the Postal Service’s service performance data and

report information, both internally and externally, that is used to track adherence to the Postal

Service’s published service performance standards for all types of mail. I also maintain, and

adjust if necessary, the business rules that are used by the organization to measure the amount of

service time taken to deliver mail, by piece and type, so that accurate, reliable information is

                                                  1
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 46 of 50




used to monitor our service performance standards. Business rules are logical rules that the

Postal Service applies universally to calculate mail performance and ensure consistency, for

example, which scans start and stop the clock for delivery performance.

        3.      The Postal Service has both market-dominant products and competitive products,

as they are defined by the Postal Regulatory Commission (PRC). Once a quarter, I provide

validated service performance reports on our market-dominant products to the PRC. My office

also reports service performance data to operational managers internally, to monitor and control

service performance at the local level. To further improve operational efficiency, I provide ad

hoc analytical reports to operations management and other teams upon request, investigate root

causes of service performance failures, and provide training on tools offered to management by

our office.

        4.      This type of ad-hoc data can be useful for internal operational purposes but is not

useful for evaluating overall mail performance. For example, I have provided ad-hoc data on

packages potentially impacted by hazardous spills, such as mercury. This dataset is not

statistically significant or useful for tracking the likelihood of spills, but is useful for pulling

packages processed on the machine where the spill took place, so they can be pulled out of the

mailstream immediately to prevent potential injuries.

        5.      Daily service performance data and Election Mail performance data exists at the

National, Area, and District level. However, daily performance data is incomplete, subject to

change, and overall, is not an accurate representation of the Postal Service’s service

performance. For example, single-piece First-Class mailpieces, which include ballots being

returned through the mail to election officials by voters, typically have a two to five day service

standard. Same-day reporting on the performance of, for instance, all single-piece First-Class



                                                    2
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 47 of 50




mailpieces delivered on a specific day would be incomplete and misleading. For example, if a

piece was scheduled to be delivered on Wednesday, but was actually delivered on Friday, that

delay would not be apparent from the Wednesday daily data and would only be incorporated into

the Postal Service’s data after it was delivered on Friday. As such, weekly data produced several

days after the close of the week is much more representative and accurate.

       6.      Service performance data is subject to change for a variety of other, more

complicated reasons, as well. As an illustrative, but not comprehensive list: (1) data updates

submitted by mailers (e.g. duplicate barcoded manifests) and mail preparation errors (e.g.

inaccurate mail nesting, when mailers say mail is in one container but it is in another) may cause

measurement data for certain mailpieces to fail data quality checks, causing these mailpieces to

be excluded from measurement and resulting in a change to the National, Area, and District’s

scores for the associated time period; (2) data updates submitted by mailers (e.g., transportation

updates, appointment updates, Customer/Supplier Agreement updates) may cause a change in the

service performance score of the associated mailpieces, for example when a mailer retroactively

corrects the date and time they mailed a piece; and (3) additional scans received (e.g., Change-

of-Address scans) may cause mailpieces to be excluded from measurement or may cause a

change to their service performance score. These can cause significant changes in the data, which

makes daily data less informative for tracking trends in service compared to the longer-term data

the Postal Service is already providing.

       7.      These types of data issues, among many others, are addressed through the

complex and sophisticated data validation processes employed by the Postal Service to produce

its quarterly reports to the PRC (and the weekly reports the Postal Service is now providing to

Congress). These validation processes involve the application of logical rules, testing to ensure



                                                 3
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 48 of 50




the consistency of the data, and investigating and correcting any inconsistencies with the way the

data is being pulled or systemic issues with our logical rules and data systems. This allows us to

correct data errors before they are erroneously relied upon. The Postal Service has determined

that thorough data validation takes time to complete. In short, the sooner service performance

data is reported, the more incomplete and unrepresentative it is.

        8.      Moreover, the Postal Service has observed that individual days during the week

tend to exhibit unique and differential service performance patterns that would be misleading and

unhelpful when taken out of a longer-term service picture; Sundays, in particular (on which mail

is not delivered), tend to distort service performance scores early in the following week. As such,

Mondays typically have a greater volume of mail, and correspondingly lower service scores.

Because different days of the week have different associated trends, it is more useful and

representative to look at data from the full week. For these reasons and numerous others, the

weekly service performance reports that the Postal Service is currently providing to Congress at

the end of each week represent data that is significantly more representative and reliable—and

therefore of greater value.

        9.      In terms of other data the Postal Service collects each day, the Postal Service

processes and delivers hundreds of millions of mailpieces. Each mailpiece receives multiple

scans which equate to billions of records of data each day. It would be impractical and cost

prohibitive to provide this data. The Postal Service has a variety of teams, all of which produce

different internal reports. I am not aware of all reports produced, and doubt any employee is. It

would be impractical and cost prohibitive to provide those, or even fully locate every internal

report that exists.




                                                  4
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 49 of 50




       10.       The Postal Service is currently providing to Congress and in various court

proceedings on a weekly basis the data the Postal Service uses to evaluate its own service

performance. This is the data the Postal Service has selected as most useful data for evaluating

its service performance. As such, other data provided would inherently be less useful for

evaluating service performance.

       11.       My team is currently providing, in response to orders from other courts, three

categories of validated Election Mail processing scores, as well as the overall service

performance scores which are used internally by the Postal Service to track its performance.

These scores are validated as described above and are more valuable than daily performance

scores for the purpose of tracking performance. Other teams within the Postal Service are also

providing data which the Postal Service uses to evaluate Election Mail performance, such as All-

Clear Reports.

       12.       The Enterprise Analytics Corporate Reporting organization is the sole provider of

official service scores to all stakeholders including: internal to the Postal Service, the Postal

Regulatory Commission, Congress, and in response to Freedom of Information Act requests. We

produce approximately 100 such scores and reports per week when combining those for internal

and external use, which is extremely time consuming. Requiring the Postal Service to produce

more frequent, lower quality data reports would impose a new burden which would divert

important managerial and other resources in this organization.

       13.       I estimate that if I were required to validate and produce the daily data described,

it would consume a majority of my team’s daily resources. My team consists of ten Postal

Service employees, including me, plus contractors. While there are many other employees in

Corporate Reporting, my team is solely responsible for producing service performance scores.



                                                   5
       Case 1:20-cv-02405-EGS Document 36-1 Filed 10/23/20 Page 50 of 50




Little benefit would be gained for the Court or the public in exchange for providing this

information, given that the daily data would be incomplete and unrepresentative for the reasons

described above, and inferior to the weekly data already being provided. As such, rather than

working on critical data analytics to support the Postal Service’s commitment to on-time delivery

of all mail in general, and Election Mail in particular, for millions of people and voters across the

country, I would be fully occupied producing data that would not provide any meaningful benefit

in terms of understanding the Postal Service’s performance.




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed this 23rd day of October, 2020.



                                                                  10-23-2020
                                              ________________________________
                                              ARSLAN SALEEM




                                                  6
